Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   July 14, 2016

The Court of Appeals hereby passes the following order:

A16D0447. JAMES MONROE DAILEY v. THE STATE.

      In 2006, a jury found James Monroe Dailey guilty of child molestation, rape,
incest and first degree cruelty to children, and we affirmed his convictions on appeal.
See Dailey v. State, 287 Ga. App. 706 (652 SE2d 599) (2007). In May 2016, Dailey
filed two motions, one to set aside a void judgment and another to recuse the trial
judge. In a single order, the trial court denied the motions. Dailey filed this
application for discretionary appeal.1 We, however, lack jurisdiction.
      “[A] petition to vacate or modify a judgment of conviction is not an appropriate
remedy in a criminal case.” Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786)
(2009). Any appeal from an order denying or dismissing such a motion must be
dismissed. See id. at 218 (2); Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150)
(2010). A direct appeal may lie from an order denying a motion to vacate or correct
a void sentence, but only if the defendant raises a colorable claim that the sentence
is, in fact, void. See Harper, supra at 217 n.1; Burg v. State, 297 Ga. App. 118, 119
(676 SE2d 465) (2009). “Motions to vacate a void sentence generally are limited to
claims that – even assuming the existence and validity of the conviction for which the
sentence was imposed – the law does not authorize that sentence, most typically
because it exceeds the most severe punishment for which the applicable penal statute
provides.” von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446) (2013). Thus,
when a sentence is within the statutory range of punishment, it is not void. Jones v.


      1
     Dailey also filed a direct appeal, which has been docketed as Case Number
A16A2011.
State, 278 Ga. 669, 670 (604 SE2d 483) (2004).
      Dailey does not argue that his sentence fell outside the permissible statutory
range; rather he asserts that his convictions were based upon perjured testimony.
Because Dailey has not raised a colorable void-sentence claim, we lack jurisdiction
to consider the denial of his motion to set aside his convictions.
      To the extent Dailey seeks leave to appeal the denial of his motion to recuse,
the order is now moot. A matter is moot if a ruling would have no practical effect on
the alleged controversy. See Carlock v. Kmart Corp., 227 Ga. App. 356, 361 (3) (a)
(489 SE2d 99) (1997). Given that Dailey has already been convicted and has no valid
issues pending, the denial of his motion to recuse is moot. His application is thus
subject to dismissal. See OCGA § 5-6-48 (b) (3).
      For these reasons, Dailey’s application for discretionary appeal is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            07/14/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.